Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Notice of Allowance is in response to Applicant’s Remarks/Amendments filed 12/01/2020. The amendments have been entered and, accordingly, claims 1-7 and 9 are allowed (see Examiner’s Reasons for Allowance, below).

Examiner’s Amendment
An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner' s amendment was given in a telephone interview with Chun-Ming Shih on 02/25/2021.
The application has been amended as follows: 
Claim 1 (amended)
In lines 9-10, replace “at the bottom of the outer wall board and is applied to divide the lower portion” with ---at the bottom of the second board surface of the outer wall board and is applied to divide a lower portion---.

Allowable Subject Matter
Claims 1-7 and 9 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Applicant amended claims 4 and 6 to correct for minor informalities of these claims. Claim 10 is cancelled and, therefore, the indefiniteness of claim 10, as discussed in the Non-Final rejection mailed on October 7, 2020, is moot. 
The prior art of record does not anticipate nor render obvious the combination set forth in claim 1, and specifically does not teach or suggest “a heat-sinking component, including an outer wall board which is respectively installed with a first board surface, a second board surface and a third board surface, wherein the second board surface and the third board surface are individually located on the two opposite sides of the first board surface such that the second board surface and the third board surface individually form a preset angle with respect to the first board surface so that the interior of the outer wall board forms a semi-open space;… an inner wall board extends upwards at the bottom of the second board surface of the outer wall board and is applied to divide a lower portion of the interior of the outer wall board to form two water evaporation areas, …wherein the upper end of the inner wall board is respectively formed with massive first protrusions and second protrusions, wherein the first protrusions are formed by extending inwards the top end of the inner wall board for a preset length, and the second protrusions are formed by extending outwards the top end of the inner wall board for a preset length.”
The closest prior art of record (US 2014/0238006 to Iwasaki) does not teach the upper end of the inner wall board being respectively formed with massive first protrusions and second protrusions, wherein the first protrusions are formed by extending inwards the top end of the inner wall board for a preset length, and the second protrusions are formed by extending outwards the top end of the inner wall board for a preset length. Specifically, Iwasaki’s fin structure (inner wall board -15-) does not require/need protrusions formed on both sides of the upper end of the inner wall board because Iwasaki’s trapezoidal shape design of the inner wall board, having angles for each of the two lateral sides of the inner wall board with respect to the bottom side being different compared to each other, breaks the laminar flow to generate turbulence to optimize heat transfer with no extra protrusions. Although Iwasaki teachings are similar, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to have the features of the independent claim. Thus, for at least the aforementioned reasons, the prior art of record neither anticipates nor renders obvious the present invention as set forth in independent claim 1. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018.  The examiner can normally be reached on 10:00am - 6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        


/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763